NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,                                 Criminal Action No. 19-343 (CCC)

v.
                                                                       OPINION
LEONARD FELDER

                   Defendant.


CECCHI, District Judge.

       Presently before the Court is defendant Leonard Felder’s (“Felder”) motion to suppress

evidence allegedly obtained in violation of his constitutional rights and seeking additional relief,

including requests for the Court to compel the Government to produce evidence under the

Government’s disclosure requirements and for leave to file additional pre-trial motions. ECF No.

10. The Government filed a brief in opposition. ECF No. 11. The parties also submitted additional

briefing regarding supplemental authority. ECF Nos. 16 and 19. The Court has considered all of

the submissions and exhibits before it. For the reasons expressed below, Felder’s motion is hereby

denied with respect to his request to suppress evidence and his request for early disclosure of

materials, and is granted only to the extent he seeks leave, if necessary, to file additional pre-trial

motions.

                                     I.      BACKGROUND

       On or around March 30, 2019, Officers Reddick and Donker of the Newark Police

Department were on patrol and observed a double-parked red Chevy sport-utility vehicle (the

“Vehicle”). ECF No. 10-1 at 3. Officer Reddick ran a check of the Vehicle’s license plate and

discovered the vehicle’s owner had an expired license. Id. The Vehicle was registered to Shanda


                                                  1
Jackson, later discovered to be Felder’s girlfriend. Id. at 9. The officers turned on their overhead

lights and sirens to initiate a traffic stop, then exited their patrol car and approached the Vehicle.

Id. at 4. Officer Reddick approached the driver, later identified as Felder, and asked for his license,

registration, and proof of insurance. Id. Felder provided Officer Reddick with his license and

insurance card, but indicated he did not have the Vehicle’s registration. Id. As Officer Reddick

spoke with Felder, he observed two white square items wrapped in white paper in Felder’s open

left hoodie pocket, which Officer Reddick identified as two bricks 1 of heroin based on his

experience. Id. Officer Reddick then asked Felder to exit the Vehicle, but Felder attempted to

start the Vehicle instead. Id. Officer Reddick opened the door and grabbed Felder’s arm in an

attempt to remove Felder from the Vehicle. Id. Felder was, however, able to put the Vehicle into

drive and carried Officer Reddick a short distance. Id.

       While the Vehicle was in motion, Officer Reddick observed Felder take his right hand off

of the steering wheel and drop something near the center console of the Vehicle. Id. Officer

Reddick struck Felder and managed to halt the Vehicle. Id. After the Vehicle came to rest, a male

in the front passenger seat fled from the Vehicle and Officer Donker gave chase. Id. Officer

Reddick removed Felder from the Vehicle, took him to the ground, and placed him in handcuffs.

Officer Donker was unable to locate the male passenger. Id. Officer Reddick searched Felder and

recovered three bricks of heroin from his person. Id.      Officer Reddick also checked the center

console area and recovered a Taurus 9-millimiter handgun (the “Weapon”). A further search of

the Vehicle revealed a shoe-box in the rear of the Vehicle containing a large quantity of




1
 “Brick” is a street term for fifty (50) glassine envelopes of heroin wrapped together in paper.
ECF No. 10-1 at 4.
                                                  2
ammunition. Id. Detective Richiez then arrived at the scene to obtain a statement from Felder and

advised Officer Reddick that the Vehicle would be towed pending a search warrant. Id.

                                II.    MOTION TO SUPPRESS

A. Fourth Amendment Claims

       Felder argues that the Court should suppress the Weapon and ammunition recovered from

the Vehicle because Officer Reddick searched the Vehicle without a warrant. ECF No. 10-2 at 4.

Although there are a number of well-known exceptions to the warrant requirement, Felder argues

that they are not applicable in this case. First, Felder argues that the “plain view” exception does

not apply because the Weapon was entirely concealed from view until Officer Reddick unlawfully

entered the Vehicle, therefore “[a]ny observation came as a result of a warrantless search, not plain

view observation. Id. at 5. Next, Felder argues that the automobile exception to the warrant

requirement does not apply because Officer Reddick did not have probable cause to believe there

was contraband in the Vehicle and because Felder was handcuffed and placed in a police vehicle

when Officer Reddick searched the Vehicle illegally. Id. at 6–7. Finally, Felder argues that the

Weapon and ammunition recovered from the Vehicle should be suppressed under the fruit of the

poisonous tree doctrine as they were obtained as the fruit of an unlawful search. Id. at 7.

       The Government responds that the Weapon and ammunition were lawfully seized. ECF

No. 11 at 4. The Government notes that the initial encounter between Officer Reddick and Felder

did not implicate the Fourth Amendment as law enforcement officers may approach individuals in

public places, such as in a vehicle on the street, without any reasonable suspicion of wrongdoing.

Id. at 3. Additionally, if the initial encounter is viewed as a motor vehicle stop governed by the

Fourth Amendment, the Government maintains that Officer Reddick had probable cause to

conduct such a stop for two independent reasons: (1) the Vehicle was double-parked illegally, and



                                                 3
(2) the registered owner of the Vehicle had an expired license. Id. Next, the Government argues

that it is well-settled that law enforcement officers may direct a driver to exit a vehicle during a

traffic stop, and that Felder’s attempt to drive away while dragging Officer Reddick constitutes an

additional reason for Felder’s arrest. Id. at 4. The Government thus contends that Officer Reddick

had probable cause to arrest Felder and search his person based on Felder’s attempt to flee, leading

to the seizure of the bricks of heroin in Felder’s pocket. Id. According to the Government, the

discovery of the heroin bricks, as well as Officer Reddick’s observation that Felder dropped

something near the center console, then provided justification for Reddick to search the inside of

the Vehicle as a valid search incident to the arrest. Id. at 4–5. The Government further argues,

under the circumstances, it was reasonable to believe additional contraband would be found in the

center console, and that the automobile exception to the Fourth Amendment, which holds that there

is a reduced expectation of privacy in a vehicle and allows officers to search a vehicle for additional

contraband after initially discovering contraband, is applicable here. Id. at 6.

  1. Legal Standard

       The Fourth Amendment to the United States Constitution guarantees “[t]he right of the

people to be secure in their persons, houses, papers, and effects, against unreasonable searches and

seizures.” U.S. Const. amend. IV. To prevail on a motion to suppress, a defendant generally bears

the burden of proving the challenged search or seizure was unreasonable under the Fourth

Amendment. See United States v. Acosta, 965 F.2d 1248, 1257 n.5 (3d Cir. 1992) (“The proponent

of a motion to suppress has the burden of establishing that his Fourth Amendment rights were

violated.”). However, once the defendant has established a basis for his motion, i.e., that the search

or seizure was conducted without a warrant, the burden shifts to the government to show that the

search or seizure was reasonable. United States v. Johnson, 63 F.3d 242, 245 (3d Cir. 1995). The



                                                  4
Government must demonstrate by a preponderance of the evidence that the challenged evidence is

admissible. See United States v. Matlock, 415 U.S. 164, 178 n.14 (1974).

    2. Officer Reddick Lawfully Arrested Felder

        We begin by examining whether Office Reddick’s initial encounter with Felder violated

Felder’s rights. “It is well-established that police officers who lack reasonable suspicion may

approach and question people seated in vehicles in public places.” United States v. Williams, 413

F.3d 347, 353 (3d Cir. 2005). Felder does not challenge this proposition in his briefs, and thus

there is no dispute that that Officer Reddick acted in accordance with the law when he approached

Felder in the Vehicle which was double-parked on a public street. See United States v. Hester, 161

F. Supp. 3d 338, 344 (D.N.J. 2016) (“Where the police simply approach a parked, occupied vehicle

and ask the occupant questions—much as they would approach a pedestrian—they need not have

any preexisting reasonable suspicion or probable cause.”).           Additionally, however, Officer

Reddick had a reasonable basis to stop Felder because the Vehicle was parked illegally. See Hester,

161 F. Supp. at 347 (D.N.J. 2016) (quoting United States v. Delfin–Colina, 464 F.3d 392, 397 (3d

Cir. 2006) (“Police officers may perform investigatory traffic stops based on reasonable suspicion

that ‘an individual has violated the traffic laws.’”); see also United States v. Richardson, 504 F.

App’x 176, 179 (3d Cir. 2012) (reasonable suspicion justified pulling over car with defective rear

center brake light, an infraction punishable only by a fine); United States v. Coleman, 603 F.3d

496, 499 (8th Cir. 2010) (“[W]e agree with the district court that the stop was lawful because of

the officer’s observation of a traffic violation for double parking.”). 2



2
  Officer Reddick also indicated that a National Crime Information Center (“NCIC”) check
indicated that the owner of the Vehicle had an expired license and that provided additional
justification for stopping the Vehicle. ECF No. 10-1 at 3. During the pendency of the present
matter, the Supreme Court issued a decision in Kansas v. Glover, 140 S. Ct. 1183 (2020) which
held that it was reasonable for a law enforcement officer to assume that the owner of a vehicle was
                                                   5
   3. The Search of the Vehicle Was Incident to Felder’s Lawful Arrest and Warranted Under the
      Automobile Exception

       As Officer Reddick lawfully approached Felder in the Vehicle on a public street and as

Officer Reddick had a reasonable basis to question Felder based on the fact that the Vehicle was

parked illegally, there is a little question that the motion to suppress must be denied. The United

States Supreme Court has clearly stated that “circumstances unique to the vehicle context justify

a search incident to a lawful arrest when it is reasonable to believe evidence relevant to the crime

of arrest might be found in the vehicle.” Arizona v. Gant, 556 U.S. 332, 343–44 (2009) (internal

quotation marks and citation omitted). Here, Officer Reddick directed Felder to exit the Vehicle

after observing heroin in Felder’s pocket during his initial lawful questioning in a public place,

meaning the arrest was based on possession of a controlled substance. ECF No. 10-1 at 4. Officer




the person driving, but noted that it may not be reasonable to make such a leap where the
circumstances negate the assumption. Id. at 1191. The Government argues that the Glover decision
does not alter the result in this matter as the Officers had independent bases to conduct a motor
vehicle stop due to the parking violation and improperly tinted windows, and because they did not
have any reason to believe the driver of the Vehicle was not its owner until they approached the
Vehicle, and at this point Officer Reddick observed heroin in Felder’s pocket. ECF No. 16 at 4
(“Most importantly, almost immediately upon approaching the driver’s side of the vehicle, one of
the officers observed bricks of heroin in the pocket of Felder’s sweatshirt. In short, Glover justified
the officers’ initial approach, Felder’s nervous and evasive behavior justified the officers’
continue[d] investigation, and the officer’s observation of packaging consistent with bricks of
heroin justified his eventual seizure and arrest.”). Defendant responds that Glover is dispositive
in his favor because the reason he was stopped was a suspended license and it was clear that Felder,
who is six feet tall and 330 pounds, was not the registered owner of the Vehicle, maintaining that
“any other reason now asserted for the stop is pretextual.” ECF No. 19 at 2; id. at 2 n.3. Despite
the parties differing views of Glover, the Court holds that the decision does not alter the outcome
of the present motion to suppress. In Glover, the Supreme Court “emphasize[d] the narrow scope
of [its] holding” and instructed that a court must consider “the totality of the circumstances” when
determining whether a seizure is supported by reasonable suspicion. Glover, 140 S. Ct. at 1191.
Here, the totality of the circumstances, including the fact that the Vehicle was double-parked and
had improperly tinted windows, in addition the NCIC check, provide reasonable suspicion for
approaching the Vehicle. Additionally, while Officer Reddick became aware that Felder was not
the owner of the Vehicle upon approach, he also viewed heroin in Felder’s pocket at this time.
Accordingly, Felder’s motion to suppress must be denied according to Glover’s guidance.
                                                  6
Reddick then saw Felder discard something near the center console of the Vehicle as they struggled

over control of the Vehicle, making it completely reasonable for Officer Reddick to believe that

Felder discarded additional controlled substances during this time and providing an evidentiary

basis for a search of the Vehicle incident to Felder’s arrest for possession of a controlled substance.

See United States v. Frazier, 739 F. App’x 180, 181 (3d Cir. 2018) (finding that where officers

observed defendant engage in drug transactions and place a weapon under the hood of his vehicle,

subsequent warrantless search of the vehicle “was also incident to [defendant]’s arrest because the

officers reasonably believed the car contained evidence of a drug-trafficking or firearm offense”).

       Moreover, once Officer Reddick observed bricks of heroin in Felder’s pocket in the

Vehicle, he had probable cause to search any part of the Vehicle which might hold additional

controlled substances pursuant to United States v. Ross, 456 U.S. 798 (1982).            In Ross, the

Supreme Court held that “[i]f probable cause justifies the search of a lawfully stopped vehicle, it

justifies the search of every part of the vehicle and its contents that may conceal the object of the

search.” Id. at 825. “Probable cause exists where the circumstances establish a fair probability that

contraband or evidence of a crime will be found” in the vehicle. United States v. Byrd, 813 F.

App’x 57, 61 (3d Cir. 2020) (internal quotation marks and citation omitted). This exception to the

warrant requirement for searches of a vehicle is often applicable in drug possession cases. See

United States v. Andrew, 417 F. App’x 158, 163 (3d Cir. 2011) (“In this case, the search of

[defendant]’s car is constitutional under the automobile exception. As [defendant] was exiting his

car, one of the officers observed a plastic bag in the car containing a leafy green substance. Upon

viewing the plastic bag containing that substance, the officer had probable cause to search for

marijuana.”); Frazier, 739 F. App’x at 181 (“Because the officers developed probable cause to

believe contraband was in [defendant]’s car, the automobile exception to the Fourth Amendment



                                                  7
applies.”). After Officer Reddick observed bricks of heroin on Felder’s person and Felder tried to

flee from Officer Reddick, the circumstances established a fair probability that additional

controlled substances would be in the Vehicle. See Gant, 556 U.S. at 347 (“If there is probable

cause to believe a vehicle contains evidence of criminal activity, [officers may search] any area of

the vehicle in which the evidence might be found.”); see also United States v. Laville, 48 V.I. 1012,

1022 (3d Cir. 2007) (quoting United States v. Sharpe, 470 U.S. 675, 705, (1985) (Brennan, J.,

dissenting) (“It is ‘well established that where police officers reasonably suspect that an individual

may be engaged in criminal activity, and the individual deliberately takes flight when the officers

attempt to stop and question him, the officers generally no longer have mere reasonable suspicion,

but probable cause to arrest.’”). As additional bricks of heroin could have been found in virtually

any part of the Vehicle, Officer Reddick’s search and subsequent recovery of the Weapon and

ammunition were lawful.

       Felder’s challenges to the validity of Officer Reddick’s search are unavailing. First,

Felder argues that the plain view exception does not apply here because “[t]here was no attempt

by law enforcement to view the passenger compartment of the stopped vehicle from the exterior.

. . Officer Reddick entered the vehicle he knew did not belong to the Defendant and began a

search. . . . . Officer Reddick was not lawfully in the area from which he made the observation

and could not have detected the handgun contained within a closed center compartment from

outside the vehicle.” ECF No. 10-2 at 5. This argument is misplaced, as the Government does

not contend that the plain view exception applies to Officer Reddick’s search. As such, given

there is no dispute over whether plain view exception should be applied to the search of the

Vehicle, this exception is not pertinent to the outcome of the motion to suppress the Weapon.

Officer Reddick properly approached the Vehicle, which was on a public street and illegally



                                                  8
parked with tinted windows, viewed the heroin in Felder’s pocket, asked him to exit the Vehicle,

and then subdued Felder after his attempt to flee. At this point, Officer Reddick had probable

cause to search the Vehicle and therefore suppression of the Weapon is unwarranted irrespective

of the plain view exception.

       Next, Felder argues that the automobile exception does not apply to Officer Reddick’s

search of the Vehicle because “[e]ven indulging in the fiction that Officer Reddick aptly

identified pieces of paper in a sweatshirt pocket as bricks of heroin, there is no suggestion that

additional controlled substances would be found in Shanda Jackson’s vehicle. Certainly, Officer

Reddick’s justification for ‘frisking’ the center console - that ‘Felder may have discarded more

CDS or possible a weapon’ -- is rank speculation, not at all based on the facts and circumstances

of the arrest.” ECF No. 10-2 at 7. Nevertheless, as described in the the factual recitation of the

police report, Officer Reddick saw bricks of Heroin in Felder’s pocket and saw Felder dispose of

something near the center console of the front seat of the Vehicle while Felder was trying to flee

from Officer Reddick and Officer Reddick was trying to take control of the Vehicle. ECF No.

10-1 at 4. Officer Reddick’s justification for searching the Vehicle was accordingly not based

upon “rank speculation,” but rather upon his personal observation of controlled substances on

Felder’s person and Felder’s attempt to dispose of something in the midst of trying to flee from

law enforcement.

       Felder’s argument that the vehicle exception does not apply here because Felder was

secured and handcuffed when Officer Reddick searched the Vehicle fares no better. ECF No. 10-

2 at 7. The vehicle exception is applicable either when the defendant is unsecured and within

reaching distance of the compartment or when it is reasonable to believe evidence relevant to the

crime of arrest might be found in the vehicle. Gant, 556 U.S. at 338, see also United States v.



                                                  9
Nasir, No. 18-2888, 2020 WL 7041357, at *4 (3d Cir. Dec. 1, 2020) (internal quotation marks

and citation omitted) (“Even when . . . an arrestee is detained and not within reach of his vehicle,

the police may conduct a search incident to a lawful arrest when it is reasonable to believe

evidence relevant to the crime of arrest might be found in the vehicle.”). Here, despite the fact

that Felder had been secured and handcuffed, the vehicle exception is applicable under the facts

herein because Officer Reddick had a reasonable belief that additional heroin might be in the

console area as he saw Felder drop something while they wrestled over control of the Vehicle.

       For the reasons stated above, Felder’ s motion to suppress evidence obtained via Officer

Reddick’s search of the Vehicle must be denied. Officer Reddick lawfully approached Felder in

an illegally parked vehicle on a public street, viewed a controlled substance in Felder’s pocket,

stopped Felder from fleeing from arrest, and viewed Felder attempt to dispose of something

during their struggle. Officer Reddick thus had numerous independent and adequate bases to

search the Vehicle. Accordingly, the fruits of that search are admissible in this matter as the

government has shown by a preponderance of the evidence that a warrant was not required to

search the Vehicle under the factual circumstances present here.

                                III.   MOTION TO PRODUCE

       Felder also made several requests for production, such as requests that the Government:

(1) produce grand jury testimony; (2) produce any exculpatory evidence under Brady and its

progeny; (3) produce any information favorable to the defense from the personnel files of all law

enforcement officers expected to testify in accordance with United States v. Henthorn, 931 F.2d

29, 9th Cir. 1991); (4) produce material under the Jencks Act (18 U.S.C. § 3500) at least thirty

days before trial; (5) preserve rough notes of interviews; (6) produce Giglio material immediately

or at least thirty days before trial; (7) make available all marked trial exhibits thirty days before



                                                 10
trial; (8) identify any expert testimony that the Government intends to offer at trial; (9) identify

any evidence of other crimes, wrongs, or acts committed by Felder the Government intends to

present at trial under Federal Rule of Evidence 404(b); and (10) identify audio and video

recordings the Government intends to use at trial and produce any transcripts or translations of

recordings at least thirty days before trial. ECF No. 10-2 at 8-13. The majority of these requests

are premature. The Government represents that it is well aware of its various disclosure and

preservation obligations, and further represents that it has and will promptly abide by these various

requirements as they become due. ECF No. 11 at 7–9 (noting that the Government is aware of, and

will abide by, its obligations with respect Brady, Giglio, the Jencks Act, exhibit lists, audio/video

recordings, expert disclosures, and Rule 404(b) evidence). Felder does not contend that the

Government has failed to abide by its various disclosure or preservation obligations. Accordingly,

Felder’s motion is denied as premature at this time. Felder may renew these motions to the extent

he contends in the future that the Government has failed to abide by its discovery and disclosure

obligations.

       Separately, Felder’s request for grand jury testimony is denied as he has not made the

requisite showing to obtain such materials. Grand jury proceedings are presumptively entitled to

secrecy, and to obtain disclosure of grand jury materials “a party must show a particularized need

for that information which outweighs the public interest in secrecy. United States v. McDowell,

888 F.2d 285, 289 (3d Cir. 1989). No such showing has been made here. Felder conclusorily

states that he “ought to have access to the grand jury testimony to determine whether it constitutes

evidence helpful to the defense” and states that the grand jury indictment was “likely as a result of

testimony by Newark Police officers.” ECF No. 10-2 at 7.                These statements are not

“particularized” and are insufficient to justify disclosure of grand jury materials.   Accordingly,



                                                 11
Felder has not shown a “compelling necessity” to break the secrecy of grand jury proceedings. See

United States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958).

       Finally, Felder seeks leave to file additional motions as they become appropriate. ECF No.

10-2 at 13. The Government does not oppose this request to the extent the motions are based on

information unknown prior to the previous pre-trial motion deadline. ECF No. 11 at 9. The Court

will consider the propriety of any additional motions as they are filed, and Felder is granted leave

to file additional motions as needed.

                                        IV.   CONCLUSION

       For the aforementioned reasons, the Court hereby denies Felder’s motion to the extent he

seeks to suppress evidence and compel early production of materials by the Government. Felder’s

motion is granted only to the extent he seeks leave to file additional pre-trial motions. An

appropriate Order follows this Opinion.



DATE: May 21, 2021.



                                                             ___________________________
                                                             CLAIRE C. CECCHI, U.S.D.J.




                                                12
